Citation Nr: 0729307	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  96-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  That decision denied entitlement to service 
connection for PTSD.  The veteran was notified of that 
decision and he appealed to the Board for review.  

In May 1997, the Board remanded the claim for the purpose of 
obtaining additional clarifying information.  Subsequently, 
the claim was returned to the Board and in February 2000, the 
Board issued a decision on the merits of the case.  The Board 
found that the evidence did not support the veteran's 
assertions and his claim was denied.  The veteran was 
notified of that decision and he appealed to the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court.  The Court, in August 2001, vacated the Board's 
February 2000 decision and remanded the claim to the Board 
for additional action.

Upon receiving the Court's decision, the Board remanded the 
claim in September 2003 for additional development.  The 
claim was returned to the Board and it once again denied the 
veteran's claim.  The denial was issued in August 2004.  The 
veteran once again received notification of the Board's 
action, and once again the veteran appealed to the Court.  
The Court reviewed the Board's August 2004 and concluded that 
errors had been made in the decision.  Thus, in December 
2006, the Court issued an Order that vacated and remanded the 
original decision to the Board.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

As reported above, in August 2004, the Board found that the 
evidence did not support the veteran's claim for entitlement 
to service connection for post-traumatic stress disorder.  
After the veteran appealed the decision the Court, the Court 
found that the Board erred when it issued it decision.  
Specifically, the Court found that the precepts of Stegall v. 
West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. 
App. 141 (1999), were not followed.  

The Court noted that in September 2003, the Board had 
remanded the claim to the RO with the following directions:

To the extent that this action has not 
yet been completed:  Request an 
additional search for all service medical 
and service personnel records from all 
available sources.  Then, prepare a 
letter asking the [USASCRUR] to provide 
any available information which might 
corroborate the veteran's alleged in-
service stressors identified by the 
veteran.  Provide USASCRUR with copies of 
any personnel records obtained showing 
service dates, duties, and units of 
assignment.

The Court found that these directions were not followed.  
That is, the Court noted that since the RO did not request 
that USASCRUR perform an additional search for evidence of 
the veteran's in-service stressors, the VA failed to comply 
with the Board's September 2003 remand order.  Such 
nonperformance was in violation of Dyment, supra, and 
Stegall, supra.  Hence, the Board's decision was vacated and 
has now been remanded so that the VA may accomplish the 
taskings required by the Court.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant and his representative 
should be provided the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2006), to include the notice specified 
by in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and notice that he 
should submit any pertinent evidence in 
his possession.

2.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience while stationed 
at MCAS Yuma and NAS Keflavik (Iceland) 
and his duties while stationed at those 
two bases.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the veteran 
copies of the veteran's previous 
statements so that the veteran can use 
those documents to refresh his memories 
and also add any additional information 
that he may have forgotten in those 
documents.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  He should be further advised 
that a failure to respond may result in 
an adverse action against his claim.  The 
RO/AMC should note in the record the 
responses provided by the veteran.

2.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the veteran, 
his duties, and any event he comments 
thereon.  If the NPRC and/or JSRRC are/is 
unable to provide specific detail 
concerning the veteran's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
NPRC and JSRRC should be told that they 
must search any and all available records 
and that they must document the fact that 
they have searched these records.  Any 
and all information obtained should be 
included in the claims folder for future 
review.  

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) pronouncements.

4.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim for 
service connection for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO/AMC should specifically discuss 
in the SSOC the applicability of Pentecost v. Principi, 16 
Vet. App. 124 (2002) to the veteran's claim.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



